 

                                 IN THE UNITED STATES DISTRICT COURT
                               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                         :   CRIMINAL NO. 1:17-CR-192
                                                                 :
                             v.                                  :   (Chief Judge Conner)
                                                                 :
LOUIS F. PETROSSI,                                               :
                                                                 :
                                            Defendant            :

                                                               ORDER

              AND NOW, this 2nd day of November, 2018, upon consideration of the

motion (Doc. 110) by defendant Louis F. Petrossi (“Petrossi”) requesting release

pending appeal pursuant to 18 U.S.C. § 3143(b),1 and it appearing that, under

Section 3143(b), a convicted defendant must demonstrate by clear and convincing

evidence that he is not likely to flee or to pose a danger to the community if

released, see 18 U.S.C. § 3143(b)(1)(A), and further must demonstrate that his

appeal is not for purpose of delay and “raises a substantial question of law or fact

likely to result in” a new trial or reduced sentence, id. § 3143(b)(1)(B)(ii), and it also

appearing that the substantial question requirement tasks the defendant to show

that there exists in his case a “significant question at issue which is either novel,

which has not been decided by controlling precedent, or which is fairly doubtful,”

United States v. Miller, 753 F.2d 19, 23 (3d Cir. 1985), and to further show that said

question “is sufficiently important to the merits that a contrary appellate ruling is

likely to require reversal or a new trial,” id., and the court observing that Petrossi

raises several issues on appeal of his convictions in United States v. Petrossi, No.
                                                            
              1
        At the time Petrossi filed this motion, judgment in the matter sub judice had
not yet been formally entered. Now that judgment has been entered, (Doc. 111),
and Petrossi has filed a notice of appeal, (Doc. 113), the court will construe this
motion as brought pursuant to 18 U.S.C. § 3143.
 

1:16-CR-234, Doc. 407 (E.D.N.Y. May 29, 2018) (“Petrossi I”), which he contends are

substantial questions of law likely to result in vacatur of his conviction and a new

trial, and that Petrossi contends his convictions in Petrossi I are related and

intertwined with the offenses of conviction in the instant case, and the court noting

that, in Petrossi I, Judge Brian M. Hogan issued a memorandum opinion denying

Petrossi’s motion for release pending appeal because “the Court [did] not believe

that [Petrossi’s] appeal [would] result in reversal or an order for a new trial,” United

States v. Petrossi, No. 1:16-CR-234, 2018 WL 5634928, at *3 (E.D.N.Y. Oct. 31, 2018),2

and, moreover, the court independently concluding that Petrossi has not

demonstrated a basis for release pending appeal under 18 U.S.C. § 3143(b) in the

instant matter because Petrossi has not presented any significant questions which

are novel, undecided by precedent, or fairly doubtful,3 it is hereby ORDERED that

Petrossi’s motion (Doc. 110) for release pending appeal is DENIED.



                                                               /S/ CHRISTOPHER C. CONNER
                                                               Christopher C. Conner, Chief Judge
                                                               United States District Court
                                                               Middle District of Pennsylvania


                                                            
              2
         The court has carefully reviewed Judge Hogan’s decision and is persuaded
by its ratio decidendi. The court notes that Judge Hogan is in the best position to
evaluate the potential merits of Petrossi’s appeal in Petrossi I after having presided
over the trial in same.
              3
        The court recognizes that Petrossi suffers from significant medical issues.
Petrossi is currently scheduled to surrender at FMC Butner on Monday, November
5, 2018. (See Doc. 104 at 2). FMC Butner is a medical facility and cancer referral
center capable of providing adequate medical services to Petrossi. We also note
that Petrossi is under an independent order to report to FMC Butler issued in
Petrossi I which remains in place, rendering any relief this court might provide
moot.
